         Case 1:19-cv-06704-PGG Document 44 Filed 10/15/19 Page 1 of 1




October 15, 2019

BY FEDERAL EXPRESS

Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:    Dominion Capital LLC v. ShiftPixy, Inc., 19 Civ. 6704 (PGG)

Dear Judge Gardephe:

We represent defendant ShiftPixy, Inc. (“ShiftPixy”) in the above-captioned action pending
before your Honor. In accordance with your Honor’s individual rules, I am herewith enclosing
courtesy copies of ShiftPixy’s papers in opposition to plaintiff’s motion for summary judgment.
The opposition papers were filed by the ECF system on October 15, 2019.

                                               Respectfully,


                                               Martin E. Karlinsky

MEK/ks

Enclosures

cc:    Peter Ginsberg, Esq. (via ECF)
       Attorney for Plaintiff

       Michael J. Fitzgerald, Esq. (via ECF)
       John C. Clough, Esq. (via ECF)
